DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 16/713,530. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference between the claims in U.S. Patent No. 16/713,530 and the current application is that the applicant has amended the independent claims 1 and 11 to read “a plurality of optical fibers located in one or more lumens that pass through the urinary catheter” rather than “a plurality of optical fibers embedded into the walls of the urinary catheter”. In both cases, the optical fibers perform the same function and as a result the present invention is patentably indistinct from the one disclosed in U.S. Patent No. 16/713,530.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite the limitation "the walls".  There is insufficient antecedent basis for this limitation in the claim. Claims 2-10 and 12-20 are rejected by virtue of dependency to claims 1 and 11 respectively.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 11, 12, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (U.S. Patent No 20020087079A1) in view of Daghighian (U.S. Patent No 20100010343A1) and Keppel (U.S. Patent No 20100288934 A1).
Regarding claim 1, Kaufmann discloses a catheter for detecting radiation produced by a radiation source that is controlled by an afterloader ([0009] catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor that is outside of the catheter), the catheter comprising: 
a plurality of scintillators ([0049] at least one scintillator 56)
wherein: each scintillator is configured to produce light in a presence of radiation from the radiation source (paragraph 0037 in Kaufman teaches a scintillator within the catheter body detect the light produced in the scintillator and generate an electrical signal in response to light); 
each light detection unit is configured to produce an electrical signal in a presence of the light from one scintillator of the plurality of scintillators ([0037] the scintillator within the catheter body detect the light produced in the scintillator and generate an electrical signal in response to light); and 
a location of the radiation source is determined according to the electrical signals from the plurality of light detection units ([0012] the precise location and extent of the vulnerable plaque can then be assessed by imaging the gamma ray emissions or beta ray emissions of the radioisotopes using the imaging catheter with the array of radiation detectors).
Kaufman fails to teach a urinary catheter, scintillators embedded into the walls of the urinary catheter, a plurality of optical fibers located in one or more lumens that pass through the urinary catheter, each optical fiber of the plurality of optical fibers is operably coupled to a scintillator of the plurality of scintillators, each optical fiber of the plurality of optical fibers is operably coupled to a light detection unit of a plurality of light detection units, and a level of the light produced by each scintillator is proportional to a level of the radiation incident to each scintillator and a level of the electrical signal produced by each light detection unit is proportional to the light incident to each light detection unit. 
However, Daghighian teaches a level of the light produced by each scintillator is proportional to a level of the radiation incident to each scintillator and a level of the electrical signal produced by each light detection unit is proportional to the light incident to each light detection unit ([0024] a solid-state photomultiplier giving rise to a signal proportional to the energy of the radiation)
Kaufman and Daghighian are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kaufman’s disclosure with the teachings in Daghighian to generate an electrical signal proportional to the radiation detected [0024].
Kaufman in view of Daghighian fails to teach a urinary catheter, a plurality of scintillators embedded into the walls of the urinary catheter, and a plurality of optical fibers located in one or more lumens that pass through the urinary catheter, each optical fiber of the plurality of optical fibers is operably coupled to a scintillator of the plurality of scintillators, each optical fiber of the plurality of optical fibers is operably coupled to a light detection unit of a plurality of light detection units.
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array), 
a plurality of scintillators embedded into the walls of the urinary catheter ([0055] a plurality of scintillating fibers 205 embedded or otherwise arranged in the walls 210 of the catheter 200) 
and a plurality of optical fibers located in one or more lumens that pass through the urinary catheter, each optical fiber of the plurality of optical fibers is operably coupled to a scintillator of the plurality of scintillators, each optical fiber of the plurality of optical fibers is operably coupled to a light detection unit of a plurality of light detection units, ([0057] optical fibers, light guides or wave guides may be attached to the end of each scintillating fiber 205 to provide signals to a photo detector, photomultiplier or similar device while also permitting controlled insertion of a radiation source 115 into the inner chamber 207).
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated and to embed the scintillating elements into the walls of the catheter as well as including optical fibers that communicate signals to a photodetection unit.
Regarding claim 2, Kaufman discloses the urinary catheter of claim 1, wherein a system comprises the catheter, the plurality of light detection units, and a processor operable to determine the location of the radiation source ([0009] catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor).
Kaufman fails to teach a urinary catheter.
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Regarding claim 4, Kaufman teaches the urinary catheter of claim 1, wherein the plurality of light detection units are photodetectors ([0037] the radiation detectors include a scintillator coupled to a plurality of optical detectors, such as photodiodes).
Regarding claim 7, Kaufman fails to teach the urinary catheter of claim 1, wherein the plurality of scintillators is three scintillators and the plurality of optical fibers is three optical fibers. Kaufman discloses the claimed invention except for specifying that the plurality of each element to be three. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make the plurality of scintillators to be three scintillators and the plurality of optical fibers to be three optical fibers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 11, Kaufmann discloses a catheter, the catheter comprising: an afterloader catheter operable to carry a radiation source ([0009] catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor that is outside of the catheter)
a plurality of scintillators ([0049] at least one scintillator 56)
wherein: each scintillator is configured to produce light in a presence of radiation from the radiation source ([0037] a scintillator within the catheter body detect the light produced in the scintillator and generate an electrical signal in response to light)
each light detection unit is configured to produce an electrical signal in a presence of the light from one scintillator of the plurality of scintillators ([0037] the scintillator within the catheter body detect the light produced in the scintillator and generate an electrical signal in response to light); 
and a location of the radiation source is determined according to the electrical signals from the plurality of light detection units ([0012] the precise location and extent of the vulnerable plaque can then be assessed by imaging the gamma ray emissions or beta ray emissions of the radioisotopes using the imaging catheter with the array of radiation detectors).
Kaufman fails to teach a urinary catheter, scintillators embedded into the walls of the urinary catheter, a plurality of optical fibers located in one or more lumens that pass through the urinary catheter, each optical fiber of the plurality of optical fibers is operably coupled to a scintillator of the plurality of scintillators, each optical fiber of the plurality of optical fibers is operably coupled to a light detection unit of a plurality of light detection units, and a level of the light produced by each scintillator is proportional to a level of the radiation incident to each scintillator and a level of the electrical signal produced by each light detection unit is proportional to the light incident to each light detection unit. 
However, Daghighian teaches a level of the light produced by each scintillator is proportional to a level of the radiation incident to each scintillator and a level of the electrical signal produced by each light detection unit is proportional to the light incident to each light detection unit ([0024] a solid-state photomultiplier “giving rise to a signal proportional to the energy of the radiation)
Kaufman and Daghighian are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kaufman’s disclosure with the teachings in Daghighian to generate an electrical signal proportional to the radiation detected.
Kaufman in view of Daghighian fails to teach a urinary catheter, a plurality of scintillators embedded into the walls of the urinary catheter, and a plurality of optical fibers located in one or more lumens that pass through the urinary catheter, each optical fiber of the plurality of optical fibers is operably coupled to a scintillator of the plurality of scintillators, each optical fiber of the plurality of optical fibers is operably coupled to a light detection unit of a plurality of light detection units.
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array), 
a plurality of scintillators embedded into the walls of the urinary catheter ([0055] a plurality of scintillating fibers 205 embedded or otherwise arranged in the walls 210 of the catheter 200) 
and a plurality of optical fibers located in one or more lumens that pass through the urinary catheter, each optical fiber of the plurality of optical fibers is operably coupled to a scintillator of the plurality of scintillators, each optical fiber of the plurality of optical fibers is operably coupled to a light detection unit of a plurality of light detection units, ([0057] optical fibers, light guides or wave guides may be attached to the end of each scintillating fiber 205 to provide signals to a photo detector, photomultiplier or similar device while also permitting controlled insertion of a radiation source 115 into the inner chamber 207).
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated and to embed the scintillating elements into the walls of the catheter as well as including optical fibers that communicate signals to a photodetection unit.
Regarding claim 12, Kaufman discloses The urinary catheter of claim 11, wherein a system comprises the catheter, the plurality of light detection units, and a processor operable to determine the location of the radiation source, and wherein the location of the radiation source is input to an afterloader that is controlling the radiation source ([0009] catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor).
Kaufman fails to teach a urinary catheter.
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Regarding claim 14, Kaufman teaches the urinary catheter of claim 11, wherein the plurality of light detection units are photodetectors ([0037] the radiation detectors include a scintillator coupled to a plurality of optical detectors, such as photodiodes).
Regarding claim 17, Kaufman fails to teach the urinary catheter of claim 11, wherein the plurality of scintillators is three scintillators and the plurality of optical fibers is three optical fibers. Kaufman discloses the claimed invention except for specifying that the plurality of each element to be three. It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to make the plurality of scintillators to be three scintillators and the plurality of optical fibers to be three optical fibers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Daghighian and Keppel as applied to claims 1 and 11 above, and further in view of Norris (U.S. Patent No 0001662A).
Regarding claim 3, Kaufman teaches the urinary catheter of claim 1, wherein a processor is configured to calculate the location of the radiation source ([0009] the present invention provides catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor). 
Kaufman fails to disclose that the location is calculated through triangulation according to the electrical signals from the plurality of light detection units. 
However, Norris discloses the process of localization through triangulation. Given that triangulation is an established means of localization, it would be obvious to one of ordinary skill in the art before the effective filing date to use the method of triangulation using data from the plurality of light detection units in order to accurately determine the location of the radiation source.
Regarding claim 13, Kaufman teaches the urinary catheter of claim 11, wherein a processor is configured to calculate the location of the radiation source ([0009] the present invention provides catheters which include an array of radiation detectors that convert the radiation into electrical signals within the catheter and deliver the electrical signal to a signal processor). 
Kaufman fails to disclose that the location is calculated through triangulation according to the electrical signals from the plurality of light detection units. 
However, Norris discloses the process of localization through triangulation. Given that triangulation is an established means of localization, it would be obvious to one of ordinary skill in the art to combine the teachings on triangulation in the Norris patent with the teachings on the catheter in the Kaufman patent to arrive at the claimed invention.
Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Daghighian and Keppel as applied to claims 1 and 11 above, and further in view of De Vries (U.S. Patent No 10293178 B2).
Regarding claim 5, Kaufman fails to teach wherein the urinary catheter comprises a plurality of fiducial markers embedded into the walls of the urinary catheter in proximity to the plurality of scintillators. 
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufmann in view of Keppel fails to teach wherein the catheter comprises a plurality of fiducial markers embedded into the walls of the catheter in proximity to the plurality of scintillators. 
However, De Vries teaches a plurality of fiducial markers embedded into the walls of the urinary catheter in proximity to the plurality of scintillators ((col. 7 lines 43-45) the reference markers may be embedded within…a sidewall of the conduit). 
Kaufman and De Vries are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed a plurality of fiducial markers in the walls of the catheter to provide a means of localization.
Regarding claim 6, Kaufman fails to teach wherein the plurality of fiducial markers are located via an MRI machine after the urinary catheter is placed in a patient and prior to radiation therapy. 
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufman in view of Keppel fails to teach wherein the plurality of fiducial markers are located via an MRI machine after the catheter is placed in a patient and prior to radiation therapy
However, De Vries teaches ((col. 7 lines 53-55) reference markers may include…a radiopaque printed pattern). 
Kaufman and De Vries are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a radiopaque marker such as the ones taught in De Vries through MRI to arrive at the claimed invention.
Regarding claim 15, Kaufman fails to teach wherein the urinary catheter comprises a plurality of fiducial markers embedded into the walls of the urinary catheter in proximity to the plurality of scintillators. 
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufmann in view of Keppel fails to teach wherein the catheter comprises a plurality of fiducial markers embedded into the walls of the catheter in proximity to the plurality of scintillators. 
However, De Vries teaches a plurality of fiducial markers embedded into the walls of the urinary catheter in proximity to the plurality of scintillators ((col. 7 lines 43-45) the reference markers may be embedded within…a sidewall of the conduit). 
Kaufman and De Vries are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to embed a plurality of fiducial markers in the walls of the catheter to provide a means of localization.
Regarding claim 16, fails to teach wherein the plurality of fiducial markers are located via an MRI machine after the urinary catheter is placed in a patient and prior to radiation therapy. 
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufman in view of Keppel fails to teach wherein the plurality of fiducial markers are located via an MRI machine after the catheter is placed in a patient and prior to radiation therapy
However, De Vries teaches ((col. 7 lines 53-55) reference markers may include…a radiopaque printed pattern). 
Kaufman and De Vries are considered to be analogous to the claimed invention because both are in the same field of detecting radiation in a medical application. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to detect a radiopaque marker such as the ones taught in De Vries through MRI to arrive at the claimed invention.
Claims 8, 9, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman in view of Daghighian and Keppel as applied to claims 1 and 11 above, and further in view of D’Andrea (U.S. Patent No US 20160310759A1).
Regarding claim 8, Kaufman fails to teach wherein the urinary catheter comprises a balloon for maintaining one end of the urinary catheter in a patient's bladder. 
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufmann in view of Keppel fails to teach wherein the catheter comprises a balloon for maintaining one end of the urinary catheter in a patient's bladder.
However, D’Andrea teaches a brachytherapy catheter and mobile balloon device system is provided ([0010]). 
Kaufman and D’Andrea are considered to be analogous art because both are in the same field of catheters used in brachytherapy applications. While the application in D’Andrea slightly differs from that in Kaufman, the balloon taught by D’Andrea is capable of performing the function of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to attach a balloon device system to a catheter to maintain one end of the urinary catheter in the patient’s bladder.
Regarding claim 9, Kaufman fails to teach wherein the urinary catheter comprises a balloon for expanding the urinary catheter near a tumor location. 
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufmann in view of Keppel fails to teach wherein the catheter comprises a balloon for expanding the urinary catheter near a tumor location. 
However, D’Andrea teaches a brachytherapy catheter and mobile balloon device system is provided ([0010]). 
Kaufman and D’Andrea are considered to be analogous art because both are in the same field of catheters used in brachytherapy applications. While the application in D’Andrea slightly differs from that in Kaufman, the balloon taught by D’Andrea is capable of performing the function of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to attach a balloon device system to a catheter expand near the tumor location.
Regarding claim 18, Kaufman fails to teach wherein the urinary catheter comprises a balloon for maintaining one end of the urinary catheter in a patient's bladder. 
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufmann in view of Keppel fails to teach wherein the catheter comprises a balloon for maintaining one end of the urinary catheter in a patient's bladder.
However, D’Andrea teaches a brachytherapy catheter and mobile balloon device system is provided ([0010]). 
Kaufman and D’Andrea are considered to be analogous art because both are in the same field of catheters used in brachytherapy applications. While the application in D’Andrea slightly differs from that in Kaufman, the balloon taught by D’Andrea is capable of performing the function of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to attach a balloon device system to a catheter to maintain one end of the urinary catheter in the patient’s bladder.
Regarding claim 19, Kaufman fails to teach wherein the urinary catheter comprises a balloon for expanding the catheter near a tumor location.
However, Keppel teaches a urinary catheter ([0054] In order to detect and measure actual radiation dosage during the course of radiation therapy treatments, such as for tumors in the…prostate, for examples, an embodiment of a scintillating fiber array may be employed in vivo as a detector array)
Kaufman and Keppel are considered analogous because both disclose devices for detecting radiation in a patient. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to design the catheter to be a urinary catheter when tumors in the prostate are being treated.
Kaufmann in view of Keppel fails to teach wherein the catheter comprises a balloon for expanding the catheter near a tumor location.  
However, D’Andrea teaches a brachytherapy catheter and mobile balloon device system is provided ([0010]). 
Kaufman and D’Andrea are considered to be analogous art because both are in the same field of catheters used in brachytherapy applications. While the application in D’Andrea slightly differs from that in Kaufman, the balloon taught by D’Andrea is capable of performing the function of the claimed invention. Therefore, it would have been obvious to one of ordinary skill in the art to attach a balloon device system to a catheter to expand near the tumor location.
Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman as modified by Daghighian, Keppel, and D’Andrea as applied to claims 9 and 19 above, and further in view of Isham (U.S. Patent No 20140051968 A1).
Regarding claim 10, Kaufman fails to teach wherein the plurality of scintillators and the plurality of optical fibers are spread out when the balloon is expanded. 
However, by inspecting Figures 3-5 of the Isham disclosure, it is clear that the balloon Isham teaches would be capable of performing the application of the claimed invention, see the figure below which shows item 72 spreading out as the balloon expands and contracts. Though reference number 72 in the figures refers to a fiducial marker, this item could be interchangeable with scintillators and optical fibers. Therefore, it would be obvious to one of ordinary skill in the art to have the components of the invention spread out when the balloon expands.

    PNG
    media_image1.png
    553
    742
    media_image1.png
    Greyscale

Regarding claim 20, Kaufman fails to teach wherein the plurality of scintillators and the plurality of optical fibers are spread out when the balloon is expanded. 
However, by inspecting Figures 3-5 of the Isham disclosure, it is clear that the balloon Isham teaches would be capable of performing the application of the claimed invention, see the figure below which shows item 72 spreading out as the balloon expands and contracts. Though reference number 72 in the figures refers to a fiducial marker, this item could be interchangeable with scintillators and optical fibers. Therefore, it would be obvious to one of ordinary skill in the art to have the components of the invention spread out when the balloon expands.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL VICTOR POPESCU whose telephone number is (571)272-7065. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL VICTOR POPESCU/Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793